DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/6/2022. In particular, claim 7 has been amended to recite that “the pigment is present in an amount of 0.05 to 3.0 parts by mass per 100 parts by mass of the thermoplastic elastomer, and the crystallization temperature of the thermoplastic elastomer composition is 10ºC or more higher than the crystallization temperature of the thermoplastic elastomer.” Claim 8 has been amended to recite that the colored expanded particles have darker and light color areas on a surface; that the surface of the colored expanded particles is measured with a color difference meter in accordance with JIS Z8722:2009; and that X is a value of the color difference at a darker color portion of the particles; and Y is a value of a color difference at a lighter color portion of the colored expanded particles. Claim 11 has been amended to recite “Expanded particles of resin particles comprising a thermoplastic elastomer composition expanded with a blowing agent, the thermoplastic elastomer composition comprising a thermoplastic elastomer having a crystallinity and being selected from the group consisting of an amide-based elastomer, an olefin-based elastomer, an ester-based elastomer, and a urethane-based elastomer, and a pigment…” in addition to the previously recited limitations. Claim 11 is now independent. New claims 16-18, not previously presented and therefore not previously considered, are added.
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.

Election/Restrictions
Newly submitted claims 17-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicants elected the species of thermoplastic elastomer of claim 4, which is the amide-based elastomer, wherein the thermoplastic elastomer composition has a melting point 20 to 30ºC higher than the crystallization temperature. New claims 17-18 recite non-elected species olefin-based elastomer and ester-based elastomer, respectively, and these claims have a crystallization temperature which is different than the elected species of claim 4. Thus, claims 17-18 recite non-elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Däschlein et al. (US 2016/0297943).
Däschlein et al. teaches closed-cell thermoplastic elastomer beads (¶18) produced from a thermoplastic elastomer (abstract), wherein the thermoplastic elastomer is partly crystalline, meaning it has crystallinity (¶45). The beads are expanded with a blowing agent (abstract). Examples of thermoplastic elastomer include amide-based elastomers (¶52), as well as ester-based elastomers and thermoplastic polyurethane elastomers (¶52).  Däschlein et al. teaches that nucleating agents are used in amounts ranging from 0.1 to 2wt%, with an example of a nucleating agent being carbon black and pigments. It is noted that carbon black is the pigment used in the Inventive Examples of the instant invention. While carbon black is disclosed as a nucleating agent in Däschlein et al., the carbon black of Däschlein et al. is identical to the carbon black used as the pigment in the instant invention. The carbon black of the instant invention is not specially treated in any way to render it a pigment. Thus, the carbon black nucleating agent of Däschlein et al., which is used in an amount which falls entirely within the range of amended instant claim 7, is identical to the “pigment” recited in instant claim 7 and will perform the intended function of pigment, as well as being a nucleating agent. One of ordinary skill in the art would at once envisage use of 0.1 to 2wt% of carbon black, which falls entirely within the range recited in amended claim 7, given the teachings in ¶61 of Däschlein et al.
Because identical amounts (0.1 to 2wt%) of an identical pigment (carbon black) is used in an identical material (amide-based elastomer) to produce an identical product (expanded beads which are expanded with a blowing agent) in the invention of Däschlein et al. as recited in the instant claims, the expanded beads of Däschlein et al. are identical to that of the instant claims, as are the materials used to produce said expanded beads. These beads will necessarily have the same properties recited in the instant claims, by virtue of the same materials being used, including a crystallization temperature of the thermoplastic elastomer composition (comprising the pigment) is 10ºC or more higher than the crystallization temperature of the thermoplastic elastomer (without the pigment), and the melting point recited in instant claim 16, as well as the “darker” and “lighter” areas (areas with the pigment versus areas without it) on the surface of the particles as recited in instant claim 8. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The expanded beads of Däschlein et al. have preferable bulk density in the range of 70 to 185 g/l, which is a range of 0.07 to 0.185 g/cm3. This falls entirely within the range of instant claim 9. See ¶41 of Däschlein et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Däschlein et al. (US 2016/0297943).
Däschlein et al. teaches the expanded particles described above, the rejection of which is incorporated herein. Däschlein et al. teaches that the expanded beads have a maximum dimension of, preferably, 5 to 12 mm (¶34). An average diameter must be lower than the maximum diameter. Beads with a maximum diameter of 5-12 mm must necessarily have an average diameter of less than 5-12 mm, which overlaps the claimed range of instant claim 10.  Däschlein et al. teaches that the expanded beads have closed cells. See ¶32 and ¶34.  Based on this teaching, it would have been obvious to one of ordinary skill in the art that the expanded beads have a closed cell content of up to 100%. The particle size and closed-cell content of the expanded beads of Däschlein et al. overlap the ranges of instant claim 10. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Däschlein et al. to produce particles having a particle diameter and open cell content which meet the instant claim limitations of instant claim 10 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Allowable Subject Matter
Claims 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, which is the prior art discussed in the Non-Final rejection mailed on 6/6/2022, i.e. Däschlein et al. (US 2016/0121524) and Watkins (US 2014/0259329), as well as Däschlein et al. (US 2016/0297943) above. The prior art fails to disclose that the expanded particles contain a plurality of cells satisfying a relationship of A > B, wherein A represents an average cell diameter at a surface layer part and B represents an average cell diameter at a central part. While Däschlein et al. (US 2016/0121524) teaches that the cells in the center are preferably less than 250 µm, Däschlein et al. (US 2016/0121524) specifically teaches that the cell size is low at the surface and increases towards the center (¶19), which is the opposite of what is recited in claim 11. Watkins teaches that the pellets of the invention have a gradient concentration of supercritical fluid (which corresponds to a blowing agent) with a lower concentration in an outer layer and a high concentration in the center of the pellet. This would produce less cells and/or smaller sized cells on the outer of the pellet with more and/or larger sized cells in the center of the pellet. See ¶53.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims over Däschlein et al. (US 2016/0121524) and Watkins (US 2014/0259329) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, the new grounds of rejection of which were necessitated by Applicant’s amendment filed on 9/6/2022. Additionally, see the comments below. 
Applicant argues that the previous applied Däschlein et al. (US 2016/0121524) reference “does not disclose or suggest” the amendments to claim 7, i.e. the pigment is present in an amount of 0.05 to 3.0 parts by mass per 100 parts by mass of the thermoplastic elastomer, and the crystallization temperature of the thermoplastic elastomer composition is 10ºC or more higher than the crystallization temperature of the thermoplastic elastomer. A similar position is presented above with regards to Däschlein et al. (US 2016/0297943). Should Applicant argue that Däschlein et al. (US 2016/0297943) does not disclose the instantly claimed features, Applicant’s attention will be drawn to the discussion above. 
Däschlein et al. 2016/0297943 teaches closed-cell thermoplastic elastomer beads (¶18) produced from a thermoplastic elastomer (abstract), wherein the thermoplastic elastomer is partly crystalline, meaning it has crystallinity (¶45). The beads are expanded with a blowing agent (abstract). Examples of thermoplastic elastomer include amide-based elastomers (¶52), as well as ester-based elastomers and thermoplastic polyurethane elastomers (¶52).  Däschlein et al. teaches that nucleating agents are used in amounts ranging from 0.1 to 2wt%, with an example of a nucleating agent being carbon black and pigments. It is noted that carbon black is the pigment used in the Inventive Examples of the instant invention. While carbon black is disclosed as a nucleating agent in Däschlein et al., the carbon black of Däschlein et al. is identical to the carbon black used as the pigment in the instant invention. The carbon black of the instant invention is not specially treated in any way to render it a pigment. Thus, the carbon black nucleating agent of Däschlein et al., which is used in an amount which falls entirely within the range of amended instant claim 7, is identical to the “pigment” recited in instant claim 7 and will perform the intended function of pigment, as well as being a nucleating agent. One of ordinary skill in the art would at once envisage use of 0.1 to 2wt% of carbon black, which falls entirely within the range recited in amended claim 7, given the teachings in ¶61 of Däschlein et al.
Because identical amounts (0.1 to 2wt%) of an identical pigment (carbon black) is used in an identical material (amide-based elastomer) to produce an identical product (expanded beads which are expanded with a blowing agent) in the invention of Däschlein et al. as recited in the instant claims, the expanded beads of Däschlein et al. are identical to that of the instant claims, as are the materials used to produce said expanded beads. These beads will necessarily have the same properties recited in the instant claims, by virtue of the same materials being used, including a crystallization temperature of the thermoplastic elastomer composition (comprising the pigment) is 10ºC or more higher than the crystallization temperature of the thermoplastic elastomer (without the pigment), and the melting point recited in instant claim 16, as well as the “darker” and “lighter” areas (areas with the pigment versus areas without it) on the surface of the particles as recited in instant claim 8. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It will be further made of note that the carbon black of the instant invention, which is not specially treated in any way to make it a “pigment,” it merely added to the thermoplastic elastomer of the invention. The Applicants have stated on the record that the type and amount of pigment are responsible for producing the crystallization property recited in amended instant claim 7 (and newly presented claim 16). This supports the position that because identical amounts (0.1 to 2wt%) of an identical material (carbon black) is used in an identical material (amide-based elastomer) to produce an identical product (expanded beads which are expanded with a blowing agent) in the invention of Däschlein et al. as recited in the instant claims, the expanded beads of Däschlein et al. are identical to that of the instant claims, as are the materials used to produce said expanded beads. These beads will necessarily have the same properties recited in the instant claims, by virtue of the same materials being used, including (1) a crystallization temperature of the thermoplastic elastomer composition (comprising the carbon black) being 10ºC or more higher than the crystallization temperature of the thermoplastic elastomer (without the carbon black), (2) the melting point recited in instant claim 16, and (3)  the “darker” and “lighter” areas (areas with the carbon black versus areas without it) on the surface of the particles as recited in instant claim 8. The fact that Däschlein et al. does not expressly teach or disclose the crystallization temperature does not negate the fact that said crystallization temperature is necessarily present in Däschlein et al. because an identical compound, i.e. carbon black, is added to an identical component (an amide-based elastomer) to produce an identical product (closed-cell expanded beads which are expanded using blowing agent to a bulk density that falls entirely within the range of instant claim 9 and which have a particle size which meets the instant claims) in Däschlein et al. as is recited in the instant claims. The burden is shifted to Applicants to provide factually supported objective evidence that the crystallization temperature recited in instant claim 7 is not necessarily present in the expanded beads of Däschlein et al., when 0.1 to 2wt% of carbon black is added, as expressly disclosed in ¶61 of Däschlein et al., to an amide-based thermoplastic elastomer as expressly disclosed in ¶52 of Däschlein et al., the amide-based elastomer of which has a crystallinity as expressly disclosed in ¶53 of Däschlein et al., to produce close-cell expanded thermoplastic elastomer beads having a bulk density of 70 to 185 g/l (preferably), as expressly disclosed in ¶41 of Däschlein et al. Each of the instantly claimed features is present in Däschlein et al., either expressly or inherently, for the reasons discussed above. In the Examples of the instant specification, carbon black pigment is merely melt-kneaded with the thermoplastic elastomer resin to produce the particles. See ¶98-The particles are then impregnated with blowing agent and then expanded. See ¶98-101 of the instant specification. This identical processing is disclosed in Däschlein et al. Added substance materials, with carbon black being an expressly named example which is added in an amount of 0.1 to 2wt% (¶61), is added to the composition for producing the thermoplastic beads. See ¶56. The pellets are impregnated with blowing agent and then expanded to give pellets having a density which falls within the range of instant claim 9. See the Examples of Däschlein et al. For this reason, the claims are properly rejected as being anticipated by Däschlein et al. 2016/0297943. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766